Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 3-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 18-19, 22-24 and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Maria Restrepo-Hartwig on 1/19/22.

The application has been amended as follows: 
Claim 1. A non-foamed dough 
a pulped fiber component selected from crop waste fibers, wood, fiber crops, and
combinations thereof;
at least one binding agent derived from natural sources;
at least one dispersing agent; 
and optionally comprising at least one filler component that is not a foaming agent; 
wherein the non-foamed dough sheet is rolled from a viscous non-foamed dough composition, is not a final product, a container, or an article, is less than about 3 mm in thickness, has about 5 wt% to about 10 wt% moisture content, and contains no clumps, agglomeration, or specs of undispersed fibers.

non-foamed dough sheet of claim 1, wherein the pulped fiber component has a fiber length greater than about 0.5 mm.

Claim 4. The non-foamed dough sheet of claim 1, wherein the pulped fiber component is present in an amount from about 5 to about 45 in terms of wt% of the non-foamed dough sheet.

Claim 5. The non-foamed dough sheet of claim 1, wherein the at least one dispersing agent is a water- soluble viscosity modifier.

Claim 6. The non-foamed dough sheet of claim 1, wherein the at least one dispersing agent is polyvinyl alcohol present in an amount from 0.5 to about 10 in terms of wt% of the non- foamed dough sheet.

Claim 7. The non-foamed dough sheet of claim 1, wherein the at least one binding agent and/or the at least one dispersing agent is starch-derived from natural sources.

Claim 8. The non-foamed dough sheet of claim 1, wherein starch is the binding agent and/or the dispersing agent, and is present in an amount from 5 to about 30 in terms of wt% of the non-foamed dough sheet. 

non-foamed dough sheet of claim 1, wherein starch acts as the dispersing agent.

Claim 10. The non-foamed dough sheet of claim 1, wherein the at least one filler component is sand, crushed rock, bauxite, granite, limestone, sandstone, glass beads, mica, 

Claim 11. The dough sheet of claim 1, wherein the at least one filler component is comprised of fibers shorter than about 0.25 mm.

Claim 12. The dough sheet of claim 1, wherein the at least one filler component is present in an amount from about 5 to about 65 in terms of wt% of the non-foamed dough sheet.

Claim 13. Canceled 
Claim 14. A method for making a non-foamed dough sheet, the method comprising: mixing 
a pulped fiber component selected from crop waste fibers, wood, fiber crops, and combinations thereof 

water, and 
at least one water soluble binding agent derived from natural sources to create a dispersed fiber; 
and optionally adding at least one filler component that is not a foaming agent to the dispersed fiber; 
mixing and heating the dispersed fiber
portioning the viscous non-foamed dough composition, or using platens or rollers on the viscous non-foamed dough composition to create a non-foamed dough sheet that is less than about 3 mm in thickness and has about 5 wt% to about 10 wt% moisture content; and 
drying the dough sheet to less than about 10 wt% moisture content for storing and subsequent processing; wherein the non-foamed dough sheet is not a final product, a container, or an article, and contains no clumps, agglomeration, or specs of undispersed fibers.

Claim 22. The non-foamed dough sheet of claim 5, wherein the water soluble viscosity modifier is polyvinyl alcohol, pre-gelatinized starch, carboxymethyl cellulose or its derivatives, hydroxymethyl] cellulose or its derivatives, plant gums, or combinations thereof.

Claim 23. The non-foamed dough sheet of claim 7, wherein the starch is derived from corn, wheat, potato, or combinations thereof.

Claim 26. Canceled 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Reck-Glenn and Anton are regarded as the closest prior art of record. 

This teaches that the thin sheet is rolled from a biofoam and therefore teaches away from a viscous non-foamed dough. 
There is no motivation to eliminate the foam in Reck-Glenn to obtain a viscous non-foam dough or filler mixture as claimed in claims 1, 14 and 24. 
Further, by teaching the preparation of articles of manufacture with a moisture content of the: molded article (final product) in the range from 5 to 16 wt% using sheets that have at least 30 % moisture, Anton does not cure Reck- Glenn’s defects.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/19/22